                        IN THE UNITED STATES DISTRICT COURT
                                                            CLERKS OFFICE U.S. DIST. COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                                               AT CHARLOTTESVILLE, VA
                             CHARLOTTESVILLE DIVISION                FILED
                                                                                  07/24/2019
 IN THE MATTER OF THE SEARCH OF                                                 JULIA C. DUDLEY, CLERK
 INFORMATION ASSOCIATED WITH                                                    BY: /s/ J. JONES
 109 RIVERBLUFF CIRCLE,                                     3:19-mj-00044
                                                                                   DEPUTY CLERK
                                                  Case No. ____________________
 CHARLOTTESVILLE, VIRGINIA
                                                  Filed Under Seal




                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, David Wolf, a Special Agent with the Federal Bureau of Investigation, being duly sworn,

depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since 2013. I am currently assigned to the FBI Richmond, Virginia (VA), Field

Office, Charlottesville Resident Agency. As part of my duties as an FBI SA, I have investigated

criminal violations relating to domestic and international terrorism, civil rights, violent gangs,

drugs, and crimes against children. I have received training and gained experience in interviewing

and interrogation techniques, arrest procedures, search warrant applications, the execution of

searches and seizures, computer crimes, computer evidence identification, child pornography

identification, computer evidence seizure and processing, and various other criminal laws and

procedures.

       2.      This affidavit is submitted in support of applications for a search warrant pursuant

to Rule 41 of the Rules of Criminal Procedure for the premises located at 109 Riverbluff Circle,




 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 1 of 50 Pageid#: 2
Charlottesville, VA 22902 (the “SUBJECT PREMISES”), for contraband and evidence, fruits,

and instrumentalities of violations of Title 18, United States Code, Sections 2252A(a)(2)(A) and

2252A(a)(5)(B) which items are more specifically described in Attachment B of this affidavit.

       3.      The statements contained in this affidavit are based in part on: information provided

by FBI Special Agents; written reports about this and other investigations that I have received,

directly or indirectly, from other law enforcement agents, information gathered from the service

of administrative subpoenas; the results of physical and electronic surveillance conducted by law

enforcement agents; independent investigation and analysis by FBI agents/analysts and computer

forensic professionals; and my experience, training and background as a Special Agent with the

FBI. Since this affidavit is being submitted for the limited purpose of securing a search warrant, I

have not included each and every fact known to me concerning this investigation. I have set forth

only the facts that I believe are necessary to establish probable cause to believe that contraband

and evidence, fruits, and instrumentalities of violations of Title 18, United States Code, Sections

2252A(a)(2)(A) and 2252A(a)(5)(B) are presently located at the SUBJECT PREMISES.

                                 STATUTORY AUTHORITY

       4.      As noted above, this investigation concerns alleged violations of the following:

            a. Title 18, United States Code, Sections § 2252A(a)(2)(A) and (b)(1) prohibits a

               person from knowingly receiving or distributing, or attempting or conspiring to

               receive or distribute, any child pornography or any material that contains child

               pornography, as defined in 18 U.S.C. § 2256(8), that has been mailed, or using any

               means or facility of interstate or foreign commerce shipped or transported in or

               affecting interstate or foreign commerce by any means, including by computer.




                                                 2
 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 2 of 50 Pageid#: 3
             b. Title 18, United States Code, Sections 2252A(a)(5)(B) and (b)(2) prohibits a person

                  from knowingly possessing or knowingly accessing with intent to view, or

                  attempting or conspiring to do so, any material that contains an image of child

                  pornography, as defined in 18 U.S.C. § 2256(8), that has been mailed, or shipped

                  or transported using any means or facility of interstate or foreign commerce or in

                  or affecting interstate or foreign commerce by any means, including by computer,

                  or that was produced using materials that have been mailed or shipped or

                  transported in or affecting interstate or foreign commerce by any means, including

                  by computer.

                                              DEFINITIONS

       5.         The following definitions apply to this Affidavit and Attachment B to this

Affidavit:

             a.   “Illicit sexual conduct” means, in relevant part, a sexual act (as defined in

                  section 2246), with a person under 18 years of age that would be in violation of

                  chapter 109A if the sexual act occurred in the special maritime and territorial

                  jurisdiction (SMTJ) of the United States. Under 18 U.S.C. § 2243, an offense

                  under Chapter 109A, it is a crime for a person to knowingly engage, or attempt to

                  engage, in a sexual act, as defined in 18 U.S.C. § 2246(2) with someone who has

                  attained the age of 12 but not 16, when the minor is at least four years younger

                  than the offender (in the SMTJ). Under 18 U.S.C. § 2244(a)(3), another Chapter

                  109A offense, it is a crime to engage in “sexual contact,” as defined in 18 U.S.C.

                  2246(3), with a minor, at least four years younger who is between 12 and 15 years

                  of age in the SMTJ.




                                                   3
 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 3 of 50 Pageid#: 4
       b.   “Child Pornography” includes the definition in Title 18 U.S.C. § 2256(8) (any

            visual depiction of sexually explicit conduct where (a) the production of the visual

            depiction involved the use of a minor engaged in sexually explicit conduct, (b) the

            visual depiction is a digital image, computer image, or computer-generated image

            that is, or is indistinguishable from, that of a minor engaged in sexually explicit

            conduct, or (c) the visual depiction has been created, adapted, or modified to

            appear that an identifiable minor is engaged in sexually explicit conduct).

       c.   “Visual depictions” include undeveloped film and videotape, and data stored on

            computer disk or by electronic means, which is capable of conversion into a

            visual image. See 18 U.S.C. § 2256(5).

       d.   “Minor” means any person under the age of eighteen years. See 18 U.S.C. §

            2256(1).

       e. “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,

            including genital-genital, oral-genital, anal-genital, or oral-anal, whether between

            persons of the same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or

            masochistic abuse; or (e) lascivious exhibition of the genitals or pubic area of any

            person. See 18 U.S.C. § 2256(2).

       f.   The terms “records,” “documents,” and “materials,” as used herein, include all

            information recorded in any form, visual or aural, and by any means, whether in

            handmade form (including, but not limited to, writings, drawings, painting),

            photographic form (including, but not limited to, microfilm, microfiche, prints,

            slides, negatives, videotapes, motion pictures, photocopies), mechanical form

            (including, but not limited to, phonograph records, printing, typing) or electrical,




                                              4
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 4 of 50 Pageid#: 5
               electronic or magnetic form (including, but not limited to, tape recordings,

               cassettes, compact discs, electronic or magnetic storage devices such as floppy

               diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Personal Digital

               Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical disks,

               printer buffers, smart cards, memory calculators, electronic dialers, or electronic

               notebooks, VHS tapes, mini-casssette tapes, as well as digital data files and

               printouts or readouts from any magnetic, electrical or electronic storage device).

               CHARACTERISTICS OF COLLECTORS OF CHILD PORNOGRAPHY

        6.      Based upon my knowledge, experience, and training in child pornography

investigations, and the training and experience of other law enforcement officers with whom I

have had discussions, there are certain characteristics common to individuals involved in the

collection of child pornography (hereafter “Collectors”).

        7.     Collectors may receive sexual stimulation and satisfaction from contact with

children, or from having fantasies of children engaged in sexual activity or suggestive poses, or

from literature describing such activity.

        8.     Collectors may collect sexually explicit or suggestive materials in a variety of

media, including photographs, magazines, motion pictures, videotapes, books, slides and/or

drawings or other visual media. Collectors typically use these materials for their own sexual

arousal and gratification. Collectors often have companion collections of child erotica. Child

erotica are materials or items that are sexually suggestive and arousing to pedophiles, but which

are not in and of themselves obscene or pornographic. Such items may include photographs of

clothed children, drawings, sketches, fantasy writings, diaries, pedophilic literature and sexual

aids.




                                                 5
 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 5 of 50 Pageid#: 6
       9.      Collectors who also actively seek to engage in sexual activity with children may

use these materials to lower the inhibitions of a child they are attempting to seduce, convince the

child of the normalcy of such conduct, sexually arouse their selected child partner, or

demonstrate how to perform the desired sexual acts.

       10.     Collectors may possess and maintain their “hard copies” of child pornographic

images and reference materials (e.g., mailing and address lists) in a private and secure location.

With the growth of the Internet and computers, a large percentage of most collections today are

in digital format. Typically these materials are kept at the Collector’s residence for easy access

and viewing. Collectors usually place high value on their materials because of the legal and

social danger associated with acquiring them. As a result, it is not uncommon for Collectors to

hoard and retain child pornography for long periods of time, even for years.

       11.     Collectors prefer not to be without their child pornography for any prolonged time

period. This behavior has been documented by law enforcement officers involved in the

investigation of child pornography throughout the world.

       12.     Producers of child pornography are even more likely to keep images or videos

that they have created. This is because while pornographic images of anonymous images could

possibly be replaced with images of other anonymous children, such as when “culling” a

collection to improve the overall quality, images and videos of sexual acts depicting both the

individual and known children are irreplaceable. Based upon my knowledge, training, and

experience, producers of child pornography rarely, if ever, delete child pornography from a

private collection.


                        BACKGROUND AND USE OF “DROPBOX”

       13.     Dropbox Inc. is a file hosting and sharing service operated by Dropbox Inc., which



                                                 6
 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 6 of 50 Pageid#: 7
is headquartered in San Francisco, California and is an electronic communication service, as

defined in 18 U.S.C. § 2510(15), and/or a remote computer service, as defined in 18 U.S.C. §

2711(2). Dropbox.com offers to its users cloud storage, file synchronization, personal cloud, and

client software. Online storage mediums, such as Dropbox, make it possible for user to have access

to saved files without the requirement of storing said files on their own computer or other electronic

storage devices. A Dropbox user can store digital files within a special folder on the user’s

computing device, and these files can be synchronized so the same folder with all the same digital

content is accessible on each of the user’s other computing devices which have the Dropbox

application installed and synched with the user’s account. Files placed in these folders may be

accessed through the Dropbox website and through desktop and mobile device applications.

       14.      Dropbox users can share access to their digital files with others by using the built

in option to create URL hyperlinks to their Dropbox accounts (hereafter “links”) and sending said

links through email, chat functions on various online or cellular applications or social media

accounts. Dropbox users can also allow others to upload and download digital files stored within

specific shared folders in the user’s account. Dropbox has desktop applications as well as mobile

applications for Android, and iOS devices. Dropbox collects information like the user’s name,

email address, phone numbers, payment info, and physical address. Dropbox also collects IP

addresses for the devices accessing the account, the type of browser, device used, as well as

identifiers associated with the user’s devices.

       15.     In some cases, Dropbox account users will communicate directly with Dropbox

about issues relating to the account, such as technical problems, billing inquiries, or complaints

from other users. Online storage providers typically retain records about such communications,

including records of contacts between the user and the provider’s support services, as well records




                                                  7
 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 7 of 50 Pageid#: 8
of any actions taken by the provider or user as a result of the communications.



                 BACKGROUND AND USE OF THE “KIK MESSENGER”

       16.     Kik Messenger, also known as “Kik,” is a popular free instant messenger

application (app) for mobile devices (i.e. smart cell phones, tablets, iPods, etc.) from the Canadian

company, Kik Interactive, which was founded in 2009. Kik is available on several mobile device

platforms including, iOS, Android, and Windows Phone operating systems. The Kik application

can be located through Google’s “Play Store,” and Apples “App Store.” The Kik application

utilizes the internet connection through the mobile devices’ data plan or through Wi-Fi, to transmit

and receive messages, photos, videos, sketches, mobile webpages, and other content transmitted

by through the Kik application. Kik allows its users to register an user account without providing

a telephone number, and prevents users from being located on the service through any information

other than their chosen unique Kik username.

       17.     After locating the Kik application and downloading the application to the mobile

device, the application requests permission to access the following data on the mobile device

during the installation process: in-app purchases, identity, contacts, location, photos/media/files,

camera, microphone, device ID & call information. Once given permission by the user, the Kik

application installs itself on the mobile device. After installing the Kik app on the mobile device

and initializing the Kik application for the first time, the potential user is required to establish a

Kik account and is prompted to select the “SIGN UP” option. While establishing a Kik account,

the potential user is prompted to provide information, including the user’s “First Name,” “Last

Name,” and “Birthday.” The potential user is prompted to create a “Kik Username,” (which is the

only information that is required to be unique,) and is prompted to provide an “Email address.”




                                                  8
 Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 8 of 50 Pageid#: 9
The information provided by the potential user is used to establish a Kik account; however, this

user information is not verified and the information can be completely fictitious (except for the

uniqueness of the Kik username). A “verification email” is sent by Kik to the user’s provided

email address and the user is prompted to verify the email address. Verification of the user’s email

address is not required and does not prevent the user from utilizing the application if not verified.

The potential Kik user is prompted to provide a user profile picture, which can either be taken

using the mobile device’s camera feature or uploaded from the device photo gallery. However,

the lack of a profile picture does not prevent the user from utilizing the application. The Kik

username is created by the user and is the only information that is required to be unique.

       18.       At the completion of the account registration, the user is allowed to start

communicating with other Kik users. Searching for specific Kik users can only be performed

using the Kik user’s registered “username;” searches by phone number or email address cannot be

performed. Entering the unique Kik username through the application’s search field yields

potential matches in which the user simply selects the Kik user to start communicating with that

specific user.

       19.       In today’s world where mobile phones are the technology of choice for millions of

people to communicate, chat applications like Kik Messenger are often used to communicate with

others, and on occasions are used during the commission of crimes, like the online harassment and

bullying of juveniles, and the sexual exploitation of minors. Mobile devices which utilize social

media and communication applications, store, or “cache,” certain data from the social media or

communication applications directly on the mobile device and this data can be recovered by a

forensic expert. The Kik Messenger application is no different.

       20.       For both iOS and Android devices, most Kik artifacts relevant to criminal




                                                 9
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 9 of 50 Pageid#: 10
investigations are stored within specific databases located in specific locations on the mobile

devices.     These databases store details concerning the Kik users’ contacts, messages, and

attachments sent and received through the Kik Messenger application. These databases contain

such data as the usernames and display names for each contact, but are not limited to this type of

information. The Kik username is a unique identifier for each and every Kik user and this type of

data is valuable in criminal investigations. The Kik contact database can also contain profile

picture links and timestamps, as well as group and block lists. This data can be recovered from

the mobile device by trained computer experts.

       21.      Messages, including any attached image files, are stored within a specific location

on the mobile device, depending on the device used. As Kik stores all of its data in this specific

location within the mobile device, in an unencrypted format, there is a good chance that the entire

messaging history, if not a partial message history, can be recovered by trained computer experts

and used during investigations.

       22.      Users sometimes delete their conversation histories by clearing the Kik Messenger

logs. However, since the Kik messaging databases are not wiped or erased immediately (depending

on the operating system of the mobile device), these deleted records end up being stored in a

specific location in a specific format on the mobile device. These deleted records may be kept for

a period of time until the database reclaims the space to store new records. A forensic expert has

the ability to recover such records which could prove useful in various investigations.

       23.      Sometimes, a user will attempt to destroy evidence by deleting the database file

completely. While there is nothing that can be done to recover this information form an iOS device

(the operating system does not allow for the recovery of anything that has been deleted), carving

Android and chip-off dumps may return an amazingly high amount of deleted evidence.




                                                 10
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 10 of 50 Pageid#: 11
                                        PROBABLE CAUSE


       24.     Following an undercover operation, an individual known to be utilizing Kik,

SUBJECT 1, was identified. On March 1, 2018, SUBJECT 1 was located at his residence and

agreed to speak with law enforcement. SUBJECT 1 admitted to utilizing Kik username

“ncboyrocks.” SUBJECT 1 admitted to placing advertisements on sexting forums looking for

younger males in North Carolina and engaging in sexual activity with a minor under the age of 16.

During the course of this conversation, SUBJECT 1 admitted to receiving Dropbox links

containing child pornography from others and then distributing the links. He also admitted to

possessing a list of links saved within the “notes” application on his mobile device. Based on the

context of the conversation, law enforcement understood SUBJECT 1 to mean that he was

receiving and distributing Dropbox links containing child pornography imagery to other users of

the Dropbox platform and that said links were contained in the “notes” application.

       25.     A review of SUBJECT 1’s Kik Messenger communications revealed that he and

other Kik Messenger users discussed exchanging Dropbox “links” containing digital files

depicting child pornography, one such Kik Messenger user was “darren.boy”.

       26.     On September 24, 2017, SUBJECT 1 (i.e. “ncboyrocks”) had the following

conversation on Kik Messenger with Kik user “darren.boy”, who stated, inter alia, that he resides

in Charlottesville, Virginia :

 1                  Incomin      You started chatting with Darren
                    g
 2    ncboyrock     Outgoin      Hey!
      s             g
      Ⴧೝงncb
      oyrocks
      งೝჇ
 3    ncboyrock Outgoin          I have links
      s         g


                                                 11
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 11 of 50 Pageid#: 12
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   ncboyrock    Outgoin   Of young and older!
    s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   ncboyrock    Outgoin   I can send all my links in exchange of yours. How many do you
    s            g         have?
    Ⴧೝงncb
    oyrocks
    งೝჇ
6   darren.boy   Incomin   Hey
    Darren       g
    Hall
7   darren.boy   Incomin   Idk a lot
    Darren       g
    Hall
8   ncboyrock    Outgoin   Ok haha 23 here btw
    s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
9   ncboyrock    Outgoin   You?
    s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   19
0   Darren       g
    Hall
1   ncboyrock    Outgoin   Lets start by sending one link each then all of them, sounds good?
1   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   Yeah you first
2   Darren       g
    Hall
1   darren.boy   Incomin   Where in NC are you from?
3   Darren       g
    Hall



                                            12
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 12 of 50 Pageid#: 13
1   ncboyrock    Outgoin   https://www.dropbox.com/sh/6wkuecjwq62k7js/AAB7UuYbQM
4   s            g         ocYwGMkZNL9wPya/
    Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   Chapel hill
5   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   What about you?
6   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   VA
7   Darren       g
    Hall
1   darren.boy   Incomin   You have younger?
8   Darren       g
    Hall
1   darren.boy   Incomin   And kinky ჎
9   Darren       g
    Hall
2   ncboyrock    Outgoin   Nice where in VA?
0   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
2   ncboyrock    Outgoin   I will just send all I got lol but can you send yours too
1   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ




                                             13
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 13 of 50 Pageid#: 14
2   ncboyrock Outgoin   Links:
2   s         g         https://www.dropbox.com/sh/gkc6ahwwsviqmyk/AABw_LYNW
    Ⴧೝงncb              vyKGwtNgYvXoSmXa
    oyrocks
    งೝჇ
                        https://www.dropbox.com/sh/uniyzwueiqmgrcu/AAAjD3IbFD2n
                        l4hoHpTQV9GUa?dl=0

                        https://www.dropbox.com/sh/6wkuecjwq62k7js/AAB7UuYbQM
                        ocYwGMkZNL9wPya/

                        https://www.dropbox.com/sh/u8j1t65u16wwu6k/AABPCq2Bz1N
                        J2ZDFGB9eE956a/?dl=0

                        https://www.dropbox.com/sh/7ojzo1y7e89yhja/AAAtbMWIW29
                        ACZHqGsfRcaFKa?dl=0


                        https://www.dropbox.com/sh/9jb1e6llmmrgkjc/AABNsf-
                        _mbhGtan9u5nUCpUPa?dl=0

                        https://www.dropbox.com/sh/eh2spk4ocddkjpn/AAD4SRQvPgZi
                        bMGF1soPp-pBa?dl=0



                        Links set 2:

                        st
                        https://www.dropbox.com/sh/r0k8u2r42j4124z/AADs9JrHpgMI
                        WIodWlyb4klRa?dl=

                        Vladik
                        https://yadi.sk/a/HUXIQK-fzqagN


                        Msc YT
                        https://www.dropbox.com/sh/pbpv0k0qwk8scv4/AADcc2R72AI
                        zi2MqaLhCYkira



                        Boys
                        https://www.dropbox.com/sh/m0d1s8umch9ypje/AADklNN9SK
                        DRWXpAb_XlV54Ga?dl=0




                                       14
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 14 of 50 Pageid#: 15
                       Hh
                       https://www.dropbox.com/sh/h5qs8mr7kqi4d9g/AADh2RClSx1j
                       mQM2DtQH5eTQa?dl=0

                       afhjk
                       https://www.dropbox.com/sh/tz1nk2g76npp8by/AABDSKQRUQ
                       inChNvpDKX6BN8a?dl=0


                       Links 3:

                       https://www.dropbox.com/sh/cw5g5wv77ah2hpz/AADBovFTc2c
                       NXL0oHCM1qQJwa?dl=0

                       Wow!!!
                       https://marketing.dropbox.com/sh/%3Atkey/%3Asecure_hash/%2
                       Apath?referrer=https%3A%2F%2Fkik.com%2F

                       Check it out:
                       https://www.dropbox.com/sh/7gwwpxwmh3batd6/AAAeMKBS7
                       BU2HeJuXttB3glma?dl=0


                       Links set 4:

                       https://www.dropbox.com/sh/v0w21ldwpj5660w/AABSsILxS4j
                       WrAJ_nIhR3IVKa?dl=0

                       https://www.dropbox.com/sh/5mhlw575d1y579o/AAA_kxaLgIxi
                       BxPwUBApgVOna?dl=0

                       https://www.dropbox.com/sh/0cruscn2d41hvq9/AABbVj1Kk4h3
                       JxbqmFww-L5ca?dl=0

                       https://www.dropbox.com/sh/tq2ld8f18v0e9ig/AABy49_mBNY5
                       CzkEpL1m_JJ6a?dl=0

                       https://www.dropbox.com/sh/7lr25w5mlbf6yzx/AACs-
                       odVY1dlUZMo9jkw1pEBa?dl=0

                       https://www.dropbox.com/sh/hck96sjqugiqrm5/AACxqIqTPUtJn
                       Cddw_OBlL6Sa?dl=0

                       https://www.dropbox.com/sh/nc6qv8wfxpqiy7g/AAAHfnqrEwU
                       Si38nXYMtQlD-a?dl=0




                                      15
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 15 of 50 Pageid#: 16
                       https://www.dropbox.com/sh/8cbovyw63zww0ih/AAATov0xJh1
                       jsPUVHJWaviCBa?dl=0

                       https://www.dropbox.com/sh/d3tr6656vwbqjtn/AADA6W0Rgba
                       qONPPaNKZwmdoa?dl=0

                       https://www.dropbox.com/sh/6zpjsswp9y36dig/AAC12XCjCf9_
                       RFhqGWtITGkoa?dl=0




                                     16
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 16 of 50 Pageid#: 17
2   darren.boy   Incomin   https://www.dropbox.com/sh/eb0xigrorfvw76h/AACs-
3   Darren       g         JzAOmiRfaJ_0491FVBEa/?dl=0
    Hall
                           https://www.dropbox.com/sh/7qeo1zo8nrflsi9/AACkcsyHuT8Z
                           Xq7awy-IwIwGa/?dl=0

                            Links 6,
                           1
                           https://www.dropbox.com/sh/biyapdwsz5x9v3x/AABPyVnjKQs
                           Ao4vnWXGcbVXqa?dl=0

                           3
                           https://www.dropbox.com/sh/7795rh9nx9r8ccw/AABXjrDqQPq
                           Eebs9RL63iaZza?dl=0

                           8
                           https://www.dropbox.com/sh/6wkuecjwq62k7js/AAB7UuYbQM
                           ocYwGMkZNL9wPya/

                           13
                           https://www.dropbox.com/sh/f93rxadduqsxm6b/AAByz6onC9M
                           XSbemvzSp6kVba?dl=0

                           14
                           https://www.dropbox.com/sh/czcyuyodvx42cm7/AADD98AttLK
                           grWlDP3Tz7PsVa?dl=0

                           16
                           https://www.dropbox.com/sh/yh2uoaht3m0qrdl/AAAc3FiH-
                           n222JxjnD7kbYfMa?dl=0

                            https://www.dropbox.com/sh/nw7ccfdh6xzvqc2/AAC-
                           5qCDhuWYYLI3V1bpJ9F5a/?dl=0

                           https://www.dropbox.com/sh/1999xp6fex0dj0a/AABSqVM14dR
                           C_VTc0Vwrznfaa/?dl=0

                            https://www.dropbox.com/sc/v9a21stbm1eo30m/AACbfI2PfYcI
                           6iXa4pR3mqhAa/

                           https://www.dropbox.com/s/be989uunclcsyt1/BWVIP108.mp4?d
                           l=0

                           https://www.dropbox.com/sh/d00r0vnoycyrhy4/AAAvnL9VXgk
                           wd9yLyLgje0SWa/New?dl=0




                                         17
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 17 of 50 Pageid#: 18
                          https://www.dropbox.com/sh/1ievonvaguh71lf/AADacoWYyVF
                          9ujHSD4JcqEMta?dl=0

                          https://www.dropbox.com/sh/5rq1c8gs8o90g2l/AADWw8ZPYL
                          RKjdz60e9vWBa9a#




2   ncboyrock Outgoin     Links 5:
4   s         g           https://www.dropbox.com/sh/fs9aip4aocug30f/AACfpyo2wB2ks
    Ⴧೝงncb                PPtuUq1kUNDa?dl=0
    oyrocks
    งೝჇ                   https://www.dropbox.com/sh/hbbbommwn9si4x9/AAAQYe-1n3-
                          Kns53Efvi6qOIa?dl=0

                          https://www.dropbox.com/sh/7v7uf6nwus4tesu/AADr3HolJxiiV
                          HXsf2AT3OwGa?dl=0

                          https://www.dropbox.com/sh/44y1n07fxwyr17y/AABCvm9a8G7
                          AyfHnFgVCAUNta?dl=0

                          https://www.dropbox.com/sh/xce9ev2sfcqsja0/AABHlRU4cNF3
                          04QcI3wvEImQa?dl=0
2   ncboyrock   Outgoin   That's all I got! Enjoy! ;) :)
5   s           g


                                        18
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 18 of 50 Pageid#: 19
    Ⴧೝงncb
    oyrocks
    งೝჇ
2   ncboyrock    Outgoin   And have you mess with young boys yet? ;)
6   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
2   darren.boy   Incomin   I did when I was younger
7   Darren       g
    Hall
2   darren.boy   Incomin   Does that count
8   Darren       g
    Hall
2   ncboyrock    Outgoin   Nice
9   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   ncboyrock    Outgoin   Haha
0   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   ncboyrock    Outgoin   How old was the guy?
1   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   darren.boy   Incomin   We were both 5
2   Darren       g
    Hall
3   ncboyrock    Outgoin   Lol young young
3   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   ncboyrock    Outgoin   Cute
4   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ




                                             19
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 19 of 50 Pageid#: 20
3   darren.boy   Incomin   We'd take turns sitting on each other's faces
5   Darren       g
    Hall
3   ncboyrock    Outgoin   Mm hot
6   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   ncboyrock    Outgoin   I also had fun when little
7   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   ncboyrock    Outgoin   From like 8-14 lol
8   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
3   ncboyrock    Outgoin   With a female cousin
9   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   darren.boy   Incomin   Hot I tried to fuck my cousin but he didn't want to
0   Darren       g
    Hall
4   ncboyrock    Outgoin   But also had like 2 male friends we touched each other. But i
1   s            g         actually sucked cock at 19 lol
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   darren.boy   Incomin   When I was 16 I hooked up with a 22yo
2   Darren       g
    Hall
4   ncboyrock    Outgoin   A lot of your links don't open :P you need to erase those before
3   s            g         you send all you got!
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   ncboyrock    Outgoin   Nice!!
4   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ


                                            20
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 20 of 50 Pageid#: 21
4   darren.boy   Incomin   Yeah sorry they were someone else's
5   Darren       g
    Hall
4   ncboyrock    Outgoin   I had something with a 14 yr old for my first time doing under
6   s            g         ageົ.
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   ncboyrock    Outgoin   It was really hot
7   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   ncboyrock    Outgoin   But he didn't really bottom he tried lol
8   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
4   ncboyrock    Outgoin   It was fun! It was my fantasy haha
9   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   darren.boy   Incomin   Sounds awesome
0   Darren       g
    Hall
5   darren.boy   Incomin   I would but I'm scared I'll get caught
1   Darren       g
    Hall
5   darren.boy   Incomin   Did you record it?
2   Darren       g
    Hall
5   ncboyrock    Outgoin   No i don't record lol
3   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   ncboyrock    Outgoin   You won't get caught!
4   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   ncboyrock    Outgoin   You just need to go all for it
5   s            g


                                               21
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 21 of 50 Pageid#: 22
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   ncboyrock    Outgoin   And go when he is home alone!
6   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   darren.boy   Incomin   Can I see your cock pedo Sensei
7   Darren       g
    Hall
5   ncboyrock    Outgoin
8   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
5   ncboyrock    Outgoin   You now;)
9   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
6   darren.boy   Incomin
0   Darren       g
    Hall
6   ncboyrock    Outgoin   Nice cock as well
1   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
6   ncboyrock    Outgoin   Yum
2   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
6   ncboyrock    Outgoin   Would love to suck it and swallow
3   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
6   ncboyrock    Outgoin   Any fetishes?
4   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ


                                           22
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 22 of 50 Pageid#: 23
6   darren.boy   Incomin   I like young and boys who like it as well
5   Darren       g
    Hall
6   darren.boy   Incomin   And I've always wanted to watch rape videos with someone
6   Darren       g
    Hall
6   ncboyrock    Outgoin   Oh cool about the same! For me is not more about the penetration
7   s            g         to be honest when it comes to young boys but more like i think is
    Ⴧೝงncb                 cute and want to spoil young naughty boys and cuddle and stuff.
    oyrocks
    งೝჇ
6   ncboyrock    Outgoin   I also love to watch rape porn on occasion it turns me on
8   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
6   darren.boy   Incomin   Yeah I just like their butts ჌
9   Darren       g
    Hall
7   darren.boy   Incomin   You got any good vids?
0   Darren       g
    Hall
7   ncboyrock    Outgoin   Yeah so tight and virgin mm
1   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
7   ncboyrock    Outgoin   Not really for rape porn
2   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
7   ncboyrock    Outgoin   :/
3   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
7   darren.boy   Incomin   Me either
4   Darren       g
    Hall
7   darren.boy   Incomin   I've seen some but I deleted it
5   Darren       g
    Hall




                                            23
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 23 of 50 Pageid#: 24
7   darren.boy   Incomin   Are you ever worried about getting caught on here?
6   Darren       g
    Hall
7   ncboyrock    Outgoin   Why on here?
7   s            g         Not really. I delete conversations or close account open again and
    Ⴧೝงncb                 all conversations gone
    oyrocks
    งೝჇ
7   darren.boy   Incomin   Dudes send me fake messages like "this is the FBI" all the time
8   Darren       g         but nothing has happened
    Hall
7   ncboyrock    Outgoin   But of course the history stays in kik forever is my understanding.
9   s            g         Who knows
    Ⴧೝงncb
    oyrocks
    งೝჇ
8   ncboyrock    Outgoin   I never gotten that lol
0   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
8   darren.boy   Incomin   Yeah idk there's too many people on here to get caught
1   Darren       g
    Hall
8   ncboyrock    Outgoin   Im not mean to anyone so i hopefully that works
2   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
8   ncboyrock    Outgoin   Lol
3   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
8   darren.boy   Incomin   Yeah that's good
4   Darren       g
    Hall
8   darren.boy   Incomin   What's your fav video you've watched?
5   Darren       g
    Hall
8   ncboyrock    Outgoin   Don't worry too much dude, have fun and just be cautious and do
6   s            g         things right! :)
    Ⴧೝงncb




                                              24
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 24 of 50 Pageid#: 25
    oyrocks
    งೝჇ
8   darren.boy   Incomin   Thanks daddy
7   Darren       g
    Hall
8   ncboyrock    Outgoin   Mmm fav video of what exactly? Porn or vids people send on
8   s            g         kik?
    Ⴧೝงncb
    oyrocks
    งೝჇ
8   darren.boy   Incomin   Either
9   Darren       g
    Hall
9   darren.boy   Incomin   Have any little boys sent you vids recently? I wanna see
0   Darren       g
    Hall
9   ncboyrock    Outgoin   Ok mmm i love the creampie orgy
1   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
9   ncboyrock    Outgoin   Gay vids.
2   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
9   ncboyrock    Outgoin   How young do you like btw?
3   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
9   ncboyrock    Outgoin   And no usually i don't get much vids at all
4   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
9   darren.boy   Incomin   I go as low as 5 but my ideal is probably 7 or 8
5   Darren       g
    Hall
9   ncboyrock    Outgoin   Vids on here a guy fucking so hard someone else that it got blood
6   s            g         in the cock and it looked hot it just turned me on he just kept
    Ⴧೝงncb                 doing it and looked like a real good penetration
    oyrocks
    งೝჇ


                                            25
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 25 of 50 Pageid#: 26
9   ncboyrock    Outgoin   Ok about the same like you for young guys
7   s            g
    Ⴧೝงncb
    oyrocks
    งೝჇ
9   ncboyrock    Outgoin   For vids on here the link was deleted :/ but it was a young boy
8   s            g         probably 3 yrs old and a guy probably his dad would jerk in the
    Ⴧೝงncb                 boy mouth and the boy liked opening his mouth v
    oyrocks
    งೝჇ
9   ncboyrock    Outgoin   For vids on here the link was deleted :/ but it was a young boy
9   s            g         probably 3 yrs old and a guy probably his dad would jerk in the
    Ⴧೝงncb                 boy mouth and the boy liked opening his mouth very wide and
    oyrocks                you could see how much he enjoyed eating cum already
    งೝჇ
1   ncboyrock    Outgoin   I found that vid hot to be honest ົ
0   s            g
0   Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   I like incest. You?
0   s            g
1   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   Sounds awesome
0   Darren       g
2   Hall
1   darren.boy   Incomin   I'm fine with it it doesn't really get me going tho
0   Darren       g
3   Hall
1   darren.boy   Incomin   Depends how hot they are
0   Darren       g
4   Hall
1   ncboyrock    Outgoin   True
0   s            g
5   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   I see videos of really really young bugs getting fucked in the butt
0   Darren       g         and they're moaning and you can see the cock going through
6   Hall                   them




                                             26
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 26 of 50 Pageid#: 27
1   darren.boy   Incomin   I wouldn't wanna do that but I like boys who are that crazy Ⴧ
0   Darren       g
7   Hall
1   darren.boy   Incomin   *boys
0   Darren       g
8   Hall
1   ncboyrock    Outgoin   I agree i found it hot too to see naughty boys
0   s            g
9   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   If you ever drive up to Virginia I can suck your dick while we
1   Darren       g         watch those
0   Hall
1   ncboyrock    Outgoin   Ok ;) haha
1   s            g
1   Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   Where in VA are you btw?
1   s            g
2   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   Cville
1   Darren       g
3   Hall
1   ncboyrock    Outgoin   Nice
1   s            g
4   Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   I actually have a friend in that area. Cool to know you live there
1   s            g         as well! ;)
5   Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   Have snapchat? ncboyrocks
1   s            g
6   Ⴧೝงncb                 If you ever want to exchange face pic there and no screenshots or
    oyrocks                get blocked!
    งೝჇ




                                            27
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 27 of 50 Pageid#: 28
1   ncboyrock    Outgoin   I have to leave now so chat later! ;)
1   s            g
7   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   Alright, I pretty much only use kik for this smut tho Ⴡ
1   Darren       g
8   Hall
1   darren.boy   Incomin   And I delete my account a lot but I'll usually get back to you
1   Darren       g
9   Hall
1   ncboyrock    Outgoin   Ok ත
2   s            g
0   Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   Have fun!
2   s            g
1   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   ೝ
2   Darren       g
2   Hall
1   darren.boy   Incomin   Hey got any more links?
2   Darren       g
3   Hall
1   ncboyrock    Outgoin   Unfortunately no
2   s            g
4   Ⴧೝงncb
    oyrocks
    งೝჇ
1   ncboyrock    Outgoin   Most people have about the same vids
2   s            g
5   Ⴧೝงncb
    oyrocks
    งೝჇ
1   darren.boy   Incomin   Could you sent me the ones I sent you? I deleted mine
2   Darren       g
6   Hall




                                            28
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 28 of 50 Pageid#: 29
1   ncboyrock Outgoin   Links:
2   s         g         https://www.dropbox.com/sh/gkc6ahwwsviqmyk/AABw_LYNW
7   Ⴧೝงncb              vyKGwtNgYvXoSmXa
    oyrocks
    งೝჇ
                        https://www.dropbox.com/sh/uniyzwueiqmgrcu/AAAjD3IbFD2n
                        l4hoHpTQV9GUa?dl=0

                        https://www.dropbox.com/sh/6wkuecjwq62k7js/AAB7UuYbQM
                        ocYwGMkZNL9wPya/

                        https://www.dropbox.com/sh/u8j1t65u16wwu6k/AABPCq2Bz1N
                        J2ZDFGB9eE956a/?dl=0

                        https://www.dropbox.com/sh/7ojzo1y7e89yhja/AAAtbMWIW29
                        ACZHqGsfRcaFKa?dl=0


                        https://www.dropbox.com/sh/9jb1e6llmmrgkjc/AABNsf-
                        _mbhGtan9u5nUCpUPa?dl=0

                        https://www.dropbox.com/sh/eh2spk4ocddkjpn/AAD4SRQvPgZi
                        bMGF1soPp-pBa?dl=0



                        Links set 2:

                        st
                        https://www.dropbox.com/sh/r0k8u2r42j4124z/AADs9JrHpgMI
                        WIodWlyb4klRa?dl=

                        Vladik
                        https://yadi.sk/a/HUXIQK-fzqagN


                        Msc YT
                        https://www.dropbox.com/sh/pbpv0k0qwk8scv4/AADcc2R72AI
                        zi2MqaLhCYkira



                        Boys
                        https://www.dropbox.com/sh/m0d1s8umch9ypje/AADklNN9SK
                        DRWXpAb_XlV54Ga?dl=0




                                       29
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 29 of 50 Pageid#: 30
                       Hh
                       https://www.dropbox.com/sh/h5qs8mr7kqi4d9g/AADh2RClSx1j
                       mQM2DtQH5eTQa?dl=0

                       afhjk
                       https://www.dropbox.com/sh/tz1nk2g76npp8by/AABDSKQRUQ
                       inChNvpDKX6BN8a?dl=0


                       Links 3:

                       https://www.dropbox.com/sh/cw5g5wv77ah2hpz/AADBovFTc2c
                       NXL0oHCM1qQJwa?dl=0

                       Wow!!!
                       https://marketing.dropbox.com/sh/%3Atkey/%3Asecure_hash/%2
                       Apath?referrer=https%3A%2F%2Fkik.com%2F

                       Check it out:
                       https://www.dropbox.com/sh/7gwwpxwmh3batd6/AAAeMKBS7
                       BU2HeJuXttB3glma?dl=0


                       Links set 4:

                       https://www.dropbox.com/sh/v0w21ldwpj5660w/AABSsILxS4j
                       WrAJ_nIhR3IVKa?dl=0

                       https://www.dropbox.com/sh/5mhlw575d1y579o/AAA_kxaLgIxi
                       BxPwUBApgVOna?dl=0

                       https://www.dropbox.com/sh/0cruscn2d41hvq9/AABbVj1Kk4h3
                       JxbqmFww-L5ca?dl=0

                       https://www.dropbox.com/sh/tq2ld8f18v0e9ig/AABy49_mBNY5
                       CzkEpL1m_JJ6a?dl=0

                       https://www.dropbox.com/sh/7lr25w5mlbf6yzx/AACs-
                       odVY1dlUZMo9jkw1pEBa?dl=0

                       https://www.dropbox.com/sh/hck96sjqugiqrm5/AACxqIqTPUtJn
                       Cddw_OBlL6Sa?dl=0

                       https://www.dropbox.com/sh/nc6qv8wfxpqiy7g/AAAHfnqrEwU
                       Si38nXYMtQlD-a?dl=0




                                      30
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 30 of 50 Pageid#: 31
                        https://www.dropbox.com/sh/8cbovyw63zww0ih/AAATov0xJh1
                        jsPUVHJWaviCBa?dl=0

                        https://www.dropbox.com/sh/d3tr6656vwbqjtn/AADA6W0Rgba
                        qONPPaNKZwmdoa?dl=0

                        https://www.dropbox.com/sh/6zpjsswp9y36dig/AAC12XCjCf9_
                        RFhqGWtITGkoa?dl=0




1   ncboyrock Outgoin   Links 5:
2   s         g         https://www.dropbox.com/sh/fs9aip4aocug30f/AACfpyo2wB2ks
8   Ⴧೝงncb              PPtuUq1kUNDa?dl=0
    oyrocks
    งೝჇ                 https://www.dropbox.com/sh/hbbbommwn9si4x9/AAAQYe-1n3-
                        Kns53Efvi6qOIa?dl=0

                        https://www.dropbox.com/sh/7v7uf6nwus4tesu/AADr3HolJxiiV
                        HXsf2AT3OwGa?dl=0

                        https://www.dropbox.com/sh/44y1n07fxwyr17y/AABCvm9a8G7
                        AyfHnFgVCAUNta?dl=0

                        https://www.dropbox.com/sh/xce9ev2sfcqsja0/AABHlRU4cNF3
                        04QcI3wvEImQa?dl=0




                                      31
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 31 of 50 Pageid#: 32
 1      darren.boy   Incomin   ත
 2      Darren       g
 9      Hall
 1      ncboyrock    Outgoin   Have fun! ;)
 3      s            g
 0      Ⴧೝงncb
        oyrocks
        งೝჇ
 1      ncboyrock    Outgoin   If you get anything new would be cool if you shared :)
 3      s            g
 1      Ⴧೝงncb
        oyrocks
        งೝჇ


         27.    A subpoena return from Kik showed that Kik user “darren.boy” had an unverified

registration email address of darrenhall28@aol.com and accessed the account on September 28,

2017 from an IP address owned by Century Link of 184.0.211.249.

         28.    The Century Link associated with that IP address had the billing name of David

and Brooke Correll. Further investigation revealed that ROY CHAPMAN CORRELL (hereafter

“SUBJECT 2”), their son, was 19 years old at the time of the above Kik messages (the age

“darren.boy” claimed to be in the above Kik messages).

         29.    In March of 2019, your Affiant learned from an educational institution that

SUBJECT 2 changed his residential address to the SUBJECT PREMISES as of November 20,

2017.

         30.    Based on surveillance and public records it is believed that the SUBJECT

PREMISES is the residence of SUBJECT 2’s father; while 1285 Tilman Road, the subject of

separate affidavit and search warrant, is the residence of SUBJECT 2’s mother.

         31.    Surveillance of the SUBJECT PREMISES in April of 2019 revealed that SUBJECT

2 was observed digging in the front yard of the SUBJECT PREMISES. A separate surveillance

of the SUBJECT PREMISES in May of 2019 revealed that a green Acura bearing Virginia license


                                               32
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 32 of 50 Pageid#: 33
plate VWL7192 was observed in the driveway and later the same day operated by SUBJECT 2.

           32.   In April of 2019, your Affiant learned from Verizon that SUBJECT 2 utilized

cellular     phones   identified   with    IMEIs    354839093242769,     359301063468135,          and

359236061276611 (hereafter “SUBJECT DEVICES”) from May 8, 2015 to the present time when

processed in April of 2019.

           33.   The Dropbox links sent and received by Kik user “darren.boy” in the exchange

above with “ncboyrocks” were reviewed by your Affiant through search warrant returns from

Dropbox. The aforementioned links were observed to contain approximately 1,000 images, to

include videos of child exploitative material (CEM).

           34.   A review of the above images and videos revealed sexually suggestive poses and/or

acts that involved toddlers and infants.

 COMPUTERS, CELLULAR DEVICES, ELECTRONIC STORAGE, AND FORENSIC

                                            ANALYSIS


           35.   As described above and in Attachment B, this application seeks permission to

search for records that might be found on the SUBJECT PREMISES, in whatever form they are

found. One form in which the records might be found is data stored on a computer’s hard drive

or other storage media, to include cellular devices. Thus, the warrant applied for would

authorize the seizure of electronic storage media or, potentially, the copying of electronically

stored information, all under Rule 41(e)(2)(B).


           36.   Probable cause. I submit that if a computer, cellular device, or storage medium is

found on the SUBJECT PREMISES, there is probable cause to believe those records will be

stored on that computer, cellular device, or storage medium, for at least the following reasons:




                                                   33
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 33 of 50 Pageid#: 34
        a. Based on my knowledge, training, and experience, I know that computer files or

           remnants of such files can be recovered months or even years after they have been

           downloaded onto a storage medium, deleted, or viewed via the Internet.

           Electronic files downloaded to a storage medium can be stored for years at little

           or no cost. Even when files have been deleted, they can be recovered months or

           years later using forensic tools. This is so because when a person “deletes” a file

           on a computer, the data contained in the file does not actually disappear; rather,

           that data remains on the storage medium until it is overwritten by new data.


        b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

           slack space—that is, in space on the storage medium that is not currently being

           used by an active file—for long periods of time before they are overwritten. In

           addition, a computer’s operating system may also keep a record of deleted data in

           a “swap” or “recovery” file.


        c. Wholly apart from user-generated files, computer storage media—in particular,

           computers’ internal hard drives—contain electronic evidence of how a computer

           has been used, what it has been used for, and who has used it. To give a few

           examples, this forensic evidence can take the form of operating system

           configurations, artifacts from operating system or application operation, file

           system data structures, and virtual memory “swap” or paging files. Computer

           users typically do not erase or delete this evidence, because special software is

           typically required for that task. However, it is technically possible to delete this

           information.




                                            34
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 34 of 50 Pageid#: 35
             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or “cache.”


       37.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

SUBJECT PREMISES because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                e-mail programs, and chat programs store configuration information on the

                storage medium that can reveal information such as online nicknames and

                passwords. Operating systems can record additional information, such as the

                attachment of peripherals, the attachment of USB flash storage devices or other

                external storage media, and the times the computer was in use. Computer file

                systems can record information about the dates files were created and the

                sequence in which they were created, although this information can later be

                falsified.




                                                35
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 35 of 50 Pageid#: 36
        b. As explained herein, information stored within a computer, cellular, and other

           electronic storage media may provide crucial evidence of the “who, what, why,

           when, where, and how” of the criminal conduct under investigation, thus enabling

           the United States to establish and prove each element or alternatively, to exclude

           the innocent from further suspicion. In my training and experience, information

           stored within a computer or storage media (e.g., registry information,

           communications, images and movies, transactional information, records of

           session times and durations, internet history, and anti-virus, spyware, and

           malware detection programs) can indicate who has used or controlled the

           computer, cellular, or storage media. This “user attribution” evidence is

           analogous to the search for “indicia of occupancy” while executing a search

           warrant at a residence. The existence or absence of anti-virus, spyware, and

           malware detection programs may indicate whether the computer was remotely

           accessed, thus inculpating or exculpating the computer owner. Further, computer

           and storage media activity can indicate how and when the computer or storage

           media was accessed or used. For example, as described herein, computers

           typically contain information that log: computer user account session times and

           durations, computer activity associated with user accounts, electronic storage

           media that connected with the computer, and the IP addresses through which the

           computer accessed networks and the internet. Such information allows

           investigators to understand the chronological context of computer or electronic

           storage media access, use, and events relating to the crime under investigation.

           Additionally, some information stored within a computer or electronic storage




                                           36
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 36 of 50 Pageid#: 37
           media may provide crucial evidence relating to the physical location of other

           evidence and the suspect. For example, images stored on a computer may both

           show a particular location and have geolocation information incorporated into its

           file data. Such file data typically also contains information indicating when the

           file or image was created. The existence of such image files, along with external

           device connection logs, may also indicate the presence of additional electronic

           storage media (e.g., a digital camera or cellular phone with an incorporated

           camera). The geographic and timeline information described herein may either

           inculpate or exculpate the computer user. Last, information stored within a

           computer may provide relevant insight into the computer user’s state of mind as it

           relates to the offense under investigation. For example, information within the

           computer may indicate the owner’s motive and intent to commit a crime (e.g.,

           internet searches indicating criminal planning), or consciousness of guilt (e.g.,

           running a “wiping” program to destroy evidence on the computer or password

           protecting/encrypting such evidence in an effort to conceal it from law

           enforcement).

        c. A person with appropriate familiarity with how a computer works can, after

           examining this forensic evidence in its proper context, draw conclusions about

           how computers were used, the purpose of their use, who used them, and when.


        d. The process of identifying the exact files, blocks, registry entries, logs, or other

           forms of forensic evidence on a storage medium that are necessary to draw an

           accurate conclusion is a dynamic process. While it is possible to specify in

           advance the records to be sought, computer evidence is not always data that can



                                             37
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 37 of 50 Pageid#: 38
                  be merely reviewed by a review team and passed along to investigators. Whether

                  data stored on a computer is evidence may depend on other information stored on

                  the computer and the application of knowledge about how a computer behaves.

                  Therefore, contextual information necessary to understand other evidence also

                  falls within the scope of the warrant.


             e. Further, in finding evidence of how a computer was used, the purpose of its use,

                  who used it, and when, sometimes it is necessary to establish that a particular

                  thing is not present on a storage medium. For example, the presence or absence

                  of counter-forensic programs or anti-virus programs (and associated data) may be

                  relevant to establishing the user’s intent.


             f.   I know that when an individual uses a computer to distribute or download CEM,

                  the individual’s computer will generally serve both as an instrumentality for

                  committing the crime, and also as a storage medium for evidence of the crime.

                  The computer is an instrumentality of the crime because it is used as a means of

                  committing the criminal offense. The computer is also likely to be a storage

                  medium for evidence of crime. From my training and experience, I believe that a

                  computer used to commit a crime of this type may contain: data that is evidence

                  of how the computer was used; data that was sent or received; notes as to how the

                  criminal conduct was achieved; records of Internet discussions about the crime;

                  and other records that indicate the nature of the offense.


       38.        Necessity of seizing or copying entire computers, cellular, or storage media. In

most cases, a thorough search of a premises for information that might be stored on storage




                                                    38
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 38 of 50 Pageid#: 39
media often requires the seizure of the physical storage media and later off-site review consistent

with the warrant. In lieu of removing storage media from the premises, it is sometimes possible

to make an image copy of storage media. Generally speaking, imaging is the taking of a

complete electronic picture of the computer’s data, including all hidden sectors and deleted files.

Either seizure or imaging is often necessary to ensure the accuracy and completeness of data

recorded on the storage media, and to prevent the loss of the data either from accidental or

intentional destruction. This is true because of the following:


           a. The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing

               evidence of how a computer has been used, what it has been used for, and who

               has used it requires considerable time, and taking that much time on premises

               could be unreasonable. As explained above, because the warrant calls for forensic

               electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

               examine storage media to obtain evidence. Storage media can store a large

               volume of information. Reviewing that information for things described in the

               warrant can take weeks or months, depending on the volume of data stored, and

               would be impractical and invasive to attempt on-site.


           b. Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and

               configurations. Therefore, searching them sometimes requires tools or knowledge

               that might not be present on the search site. The vast array of computer hardware

               and software available makes it difficult to know before a search what tools or

               knowledge will be required to analyze the system and its data on the Premises.


                                                39
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 39 of 50 Pageid#: 40
                However, taking the storage media off-site and reviewing it in a controlled

                environment will allow its examination with the proper tools and knowledge.


             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing

                with specialized forensic tools.


       39.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.


       40.      Because several people share the SUBJECT PREMISES as a residence, it is

possible that the SUBJECT PREMISES will contain storage media that are predominantly used,

and perhaps owned, by persons who are not suspected of a crime. If it is nonetheless determined

that that it is possible that the things described in this warrant could be found on any of those

computers, cellular, or storage media, the warrant applied for would permit the seizure and

review of those items as well.


       AUTHORIZATION FOR FINGERPRINT UNLOCK OF APPLE IPHONE


       41.      In my training and experience, it is likely that the SUBJECT PREMISES will

contain at least one Apple brand device, such as an iPhone or iPad, because SUBJECT

DEVICES, as well as other phones utilized by other members of the family, have been identified


                                                   40
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 40 of 50 Pageid#: 41
by Verizon and your Affiant as iPhones at the SUBJECT PREMISES. I know from my training

and experience, as well as from information found in publicly available materials including those

published by Apple, that some models of Apple devices such as iPhones and iPads offer their

users the ability to unlock the device via the use of a fingerprint or thumbprint (collectively,

“fingerprint”) in lieu of a numeric or alphanumeric passcode or password. This feature is called

Touch ID.

       42.     If a user enables Touch ID on a given Apple device, he or she can register up to 5

fingerprints that can be used to unlock that device. The user can then use any of the registered

fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID

sensor, which is found in the round button (often referred to as the “home” button) found at the

bottom center of the front of the device. In my training and experience, users of Apple devices

that offer Touch ID often enable it because it is considered to be a more convenient way to

unlock the device than by entering a numeric or alphanumeric passcode or password, as well as a

more secure way to protect the device’s contents. This is particularly true when the user(s) of the

device are engaged in criminal activities and thus have a heightened concern about securing the

contents of the device.

       43.     In some circumstances, a fingerprint cannot be used to unlock a device that has

Touch ID enabled, and a passcode or password must be used instead. These circumstances

include: (1) when more than 48 hours has passed since the last time the device was unlocked and

(2) when the device has not been unlocked via Touch ID in 8 hours and the passcode or

password has not been entered in the last 6 days. Thus, in the event law enforcement encounters

a locked Apple device, the opportunity to unlock the device via Touch ID exists only for a short

time. Touch ID also will not work to unlock the device if (1) the device has been turned off or




                                                 41
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 41 of 50 Pageid#: 42
restarted; (2) the device has received a remote lock command; and (3) five unsuccessful attempts

to unlock the device via Touch ID are made.

       44.     The passcode or password that would unlock the SUBJECT DEVICES is not

known to law enforcement. Thus, it will likely be necessary to press the finger(s) of the user(s)

of the SUBJECT DEVICES found during the search of the SUBJECT PREMISES to the

device’s Touch ID sensor in an attempt to unlock the device for the purpose of executing the

search authorized by this warrant. Attempting to unlock the relevant Apple device(s) via Touch

ID with the use of the fingerprints of the user(s) is necessary because the government may not

otherwise be able to access the data contained on those devices for the purpose of executing the

search authorized by this warrant.

       45.     In my training and experience, the person who is in possession of a device or has

the device among his or her belongings at the time the device is found is likely a user of the

device. However, in my training and experience, that person may not be the only user of the

device whose fingerprints are among those that will unlock the device via Touch ID, and it is

also possible that the person in whose possession the device is found is not actually a user of that

device at all. Furthermore, in my training and experience, I know that in some cases it may not

be possible to know with certainty who is the user of a given device, such as if the device is

found in a common area of a premises without any identifying information on the exterior of the

device. Thus, it will likely be necessary for law enforcement to have the ability to require any

occupant of the SUBJECT PREMISES to press their finger(s) against the Touch ID sensor of the

locked Apple device(s) found during the search of the Subject Premises in order to attempt to

identify the device’s user(s) and unlock the device(s) via Touch ID. Based on these facts and

my training and experience, it is likely that BROOKE CORRELL and/or DAVID CORRELL are




                                                42
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 42 of 50 Pageid#: 43
users of the SUBJECT DEVICES and thus that their fingerprints are among those that are able to

unlock the device via Touch ID.

       46.     Although I do not know which of a given user’s 10 fingerprints is capable of

unlocking a particular device, based on my training and experience I know that it is common for

a user to unlock a Touch ID-enabled Apple device via the fingerprints on thumbs or index

fingers. In the event that law enforcement is unable to unlock the SUBJECT DEVICES found in

the SUBJECT PREMISES as described above within the five attempts permitted by Touch ID,

this will simply result in the device requiring the entry of a password or passcode before it can be

unlocked.

       47.     Due to the foregoing, I request that the Court authorize law enforcement to press

the fingers (including thumbs) of individuals found at the SUBJECT PREMISES to the Touch

ID sensor of the SUBJECT DEVICES, such as an iPhone or iPad, found at the SUBJECT

PREMISES for the purpose of attempting to unlock the device via Touch ID in order to search

the contents as authorized by this warrant.

                                              CONCLUSION

       48.     I am investigating SUBJECT 2 for distribution, receipt, and possession of child

pornography and I have probable cause to believe that contraband and evidence of a crime, fruits

of a crime, and instrumentalities of violations of Title 18, United States Code, Sections

2252A(a)(2)(A) and 2252A(a)(5)(B) are located within the SUBJECT PREMISES. Your Affiant

also seeks to obtain those items described in Attachment B for the purpose of obtaining potential

evidence and contraband of CEM that is stored or located on SUBJECT PREMISES.




                                                43
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 43 of 50 Pageid#: 44
                                               OATH
     The information in this affidavit is true to the best of my knowledge and belief.
                                                  Respectfully submitted,


                                                  s/David Wolf
                                                  David Wolf, Special Agent
                                                  Federal Bureau of Investigation


     Received by reliable electronic means and sworn and attested to by telephone on this
      24th day of July, 2019.
     ______




                                                  _________________________________
                                                  __
                                                   ___________________
                                                     _               _______
                                                                          _ ________
                                                  HONORABLE
                                                  H
                                                  HO NORABLE JOEL C C.. H
                                                                        HOPPE
                                                                        HOOPPE
                                                  UNITED STATES MAGISTRATE JUDGE




                                             44
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 44 of 50 Pageid#: 45
                                       ATTACHMENT A


                                    Property to Be Searched

       This warrant applies to the SUBJECT PREMISES located at 109 Riverbluff Circle,

Charlottesville, VA 22901, situated within the Western District of Virginia. The residence is

located in a cul-de-sac neighborhood with houses on both the left and right sides of the street. The

SUBJECT PREMISES is described as a two-story single-family home, with yellow siding. The

residence has a single car driveway,. The numbers “109” are posted to the left of the front entrance

of the residence. Photographs and area map of the premises are incorporated herein.


                                    SUBJECT PREMISES:




                                                45
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 45 of 50 Pageid#: 46
                      Satellite map of 109 Riverbluff Circle:




                                        46
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 46 of 50 Pageid#: 47
                                       ATTACHMENT B

         (109 Riverbluff Circle, Charlottesville, VA 22902, HEREAFTER “SUBJECT

                                          PREMISES”)

                      ITEMS TO BE SEARCHED FOR AND SEIZED

  I.       This warrant authorizes (i) the search of the property identified in Attachment A for
           only the following and (ii) authorizes the seizure of the items listed below only to the
           extent they constitute the following:

           a. Evidence of violations of 18 U.S.C. §§ 2252 and 2252A (sexual exploitation of
              minors and material constituting child pornography – the subject violations); or

           b. Any item constituting contraband due to the subject violations, fruits of the
              subject violations, or other items possessed whose possession is illegal due to the
              subject violations; or

           c. Any property designed for use, intended for use, or used in committing any
              subject violations.

           d. Any item showing proof of occupancy within the SUBJECT PREMISES,
              ownership or use of contraband, or ownership or use of property used to commit
              any subject violations.

  II.      Computer, cellular, or storage media used as a means to commit the violations
           described above.

  III.     For any computer, cellular, or storage medium whose seizure is otherwise authorized
           by this warrant, and any computer, cellular, or storage medium that contains or in
           which is stored records or information that is otherwise called for by this warrant
           (hereinafter, “COMPUTER”):
           a. evidence of who used, owned, or controlled the COMPUTER at the time the
              things described in this warrant were created, edited, or deleted, such as logs,
              registry entries, configuration files, saved usernames and passwords, documents,
              browsing history, user profiles, email, email contacts, “chat,” instant messaging
              logs, photographs, and correspondence;
           b. evidence of software that would allow others to control the COMPUTER, such as
              viruses, Trojan horses, and other forms of malicious software, as well as evidence
              of the presence or absence of security software designed to detect malicious
              software;
           c. evidence of the lack of such malicious software;




                                                47
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 47 of 50 Pageid#: 48
             d. evidence indicating how and when the computer was accessed or used to
                determine the chronological context of computer access, use, and events relating
                to crime under investigation and to the computer user;
             e. evidence indicating the computer user’s state of mind as it relates to the crime
                under investigation;
             f. evidence of the attachment to the COMPUTER of other storage devices or similar
                containers for electronic evidence;
             g. evidence of counter-forensic programs (and associated data) that are designed to
                eliminate data from the COMPUTER;
             h. evidence of the times the COMPUTER was used;
             i. passwords, encryption keys, and other access devices that may be necessary to
                access the COMPUTER;
             j. documentation and manuals that may be necessary to access the COMPUTER or
                to conduct a forensic examination of the COMPUTER;
             k. records of or information about Internet Protocol addresses used by the
                COMPUTER;
             l. records of or information about the COMPUTER’s Internet activity, including
                firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
                web pages, search terms that the user entered into any Internet search engine, and
                records of user-typed web addresses;
             m. contextual information necessary to understand the evidence described in this
                attachment.
        2.      Routers, modems, and network equipment used to connect computers to the
Internet.
        As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).
        The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.
       The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media.



                                                 48
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 48 of 50 Pageid#: 49
       This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their
support staff for their independent review.
   IV.     Any and all notes, documents, receipts, records, or correspondence pertaining to child
           pornography, as defined under 18 U.S.C. § 2256(8).

   V.      Any and all diaries, address books, names, and lists of names and addresses of
           individuals who may have been contacted by use of the computer for the purpose of
           distributing or receiving child pornography.

   VI.     Any and all correspondence identifying persons transmitting, through interstate
           commerce including by United States Mail or by computer, any visual depictions of
           minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

   VII.    Any and all records, documents, invoices and materials that concern any accounts
           with any Internet Service Provider.

   VIII.   Any and all cameras, film or other photographic equipment.

   IX.     Any and all visual depictions of minors.

   X.      Any and all address books, mailing lists, supplier lists, mailing address labels, and
           any and all documents and records pertaining to the preparation, purchase, and
           acquisition of names or lists of names to be used in connection with the purchase,
           sale, trade, or transmission, through interstate commerce including by United States
           Mail or by computer, and visual depiction of minors engaged in sexually explicit
           conduct, as defined in 18 U.S.C. § 2256(2).

   XI.     Any and all address books, names, and lists of names and addresses of minors
           visually depicted while engaged in sexually explicit conduct, as defined in 18 U.S.C §
           2256(2).

   XII.    Any and all documents, records, or correspondence pertaining to occupancy at 109
           Riverbluff Circle, Charlottesville, VA 22902.

   XIII.   Any and all documents, pictures, records, or correspondence pertaining to ownership
           or use of a particular computer or cellular device.




                                               49
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 49 of 50 Pageid#: 50
  XIV. Any and all diaries, notebooks, notes, and any other records reflecting personal
       contact and any other activities with minors visually depicted while engaged in
       sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

  XV.    Any of the items described in paragraphs 1 through 13 above which are stored in the
         form of magnetic or electronic coding on computer media or on media capable of
         being read by a computer with the aid of computer-related equipment, including
         floppy diskettes, fixed hard disks, or removable hard disk cartridges, software or
         memory in any form.

  XVI. During the execution of the search of the SUBJECT PREMISES described in
       Attachment A, law enforcement personnel are authorized to press the fingers
       (including thumbs) of individuals found at the SUBJECT PREMISES to the Touch
       ID sensor of any phone with IMEI 354839093242769, and/or 359301063468135,
       and/or 359236061276611 for the purpose of attempting to unlock the device via
       Touch ID in order to search the contents as authorized by this warrant.




                                            50
Case 3:19-mj-00045-JCH Document 1-1 Filed 07/24/19 Page 50 of 50 Pageid#: 51
